Title: [Diary entry: 26 October 1787]
From: Washington, George
To: 

Friday—26th. Clear, Wind pretty fresh from the Southward. Rid to all the Plantations. In the Neck finished gathering to a yard in the field all the Buck Wheat which was threshed & cleaned & got to the Barn but not measured—6 Plows at work there to day. At Muddy hole finished sowing (with the Barrel) the grd. on the left of the road going from the ferry road up to the Barn with 18½ Bushl. of Wht. and thinking this quantity inadequate ordered the Barrel home to be perforated with more holes. Got all the Beans into the Barn yard at this place which were cut down with Scythes—also the remains of the Buck Wheat. At Dogue Run gathered all the Buck Wheat to the Wheat yard & began to thresh & clean it. At French’s, filling gullies, & plowing (2 plows) part of field No. 2 left unharrowed in the Spring. At the Ferry treading out Oats. Began with two ploughs to break up field No. 2, the lay part of it.